Citation Nr: 1612597	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, left knee strain with left lateral nodule.

2.  Entitlement to a separate compensable rating for left knee lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2008 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified before the undersigned at a Board hearing at
the RO.  A transcript of this hearing is of record.

In January 2014, the Board remanded the case for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by subjective complaints of pain, limitation of extension to no worse than 135 degrees, normal flexion, and occasional crepitus and tenderness; but no convincing evidence of subluxation, dislocation of semilunar cartilage, genu recurvatum, impairment of the tibia or fibula, or ankylosis.

2.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's left knee disability have more nearly approximated slight lateral instability, but the preponderance of the evidence reflects that they have not more nearly approximated moderate lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for residuals, left knee strain with left lateral nodule, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate initial 10 percent evaluation, but no higher, for left knee lateral instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 - 4.7, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). 

By way of an April 2008 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The April 2008 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, a March 2014 supplemental statement of the case readjudicated the increased rating claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the VA satisfied its duty to notify. 

Moreover, VA has complied with its duty to assist the Veteran in the development of his increased rating claim, to include compliance with the January 2014 Remand.  The evidence of record includes service treatment records, VA treatment records, lay statements, and the Veteran's hearing testimony.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence.

The Veteran was afforded VA examinations in July 2008 and January 2014.  The VA examinations are adequate because the examiners discussed the Veteran's medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

The Veteran's left knee has been evaluated as noncompensable under DC 5260, effective April 16, 2008. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004.

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Based on a review of the evidence, the Board has determined that the Veteran is not entitled to a compensable rating under DC 5261 or DC 5260.  Extension has consistently been zero degrees.  See July 2008 and January 2014 VA Examination Reports.  Flexion has been limited to no worse than 135 degrees.  See July 2008 VA Examination Report.  This finding does not even warrant a compensable rating for limitation of flexion under DC 5261, as flexion limited to 60 degrees warrants a 0 percent rating.  

Special consideration has been given to the functional impact of pain in this case, as the Veteran's main contention is that he experiences pain.  There has been no measurable limitation of function, even upon consideration of pain.  However, the Veteran reported in July 2008 that he had pain when walking or swimming.  He also reported in January 2014 that he had pain with prolonged standing and side-to-side activity.  During the August 2010 hearing, the Veteran testified that he had flare-ups of pain.  Although the VA examiners found no limitation of motion or pain on repetitive motion on examination, the Board finds credible, competent and probative the Veteran's reports of pain on use.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, X-rays and examinations during the appeal period consistently show that the Veteran does not currently have arthritis in the left knee.  However, the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, a 10 percent evaluation, but no higher, is warranted for painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Doubt has been resolved in the Veteran's favor in assigning the 10 percent evaluation; however, the evidence, including his statements, does not show that a higher evaluation is warranted.  Limitation of motion to 30 degrees on flexion or extension to 15 degrees is not shown during this period of time, and his reports of painful motion on use, to include during flare-ups of pain, were fully considered in assigning the compensable evaluation.

In addition, the Board has considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  See VAOPGCPREC 23-97.  The Veteran has complained that his left knee gives way, and he has testified with respect to his intermittent use of a brace.  However, there is no objective clinical evidence of unsteadiness.  The Veteran's left knee has repeatedly been found to be stable upon physical examination, the most recent being in January 2014.  Given the objective findings regarding instability and the Veteran's competent and credible testimony as to instability, the evidence is at least evenly balanced as to whether he has experienced lateral instability warranting a separate compensable rating under DC 5257.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a separate 10 percent initial rating for left knee instability under DC 5257 is warranted.  A higher rating is not warranted, however, as there is no contention that such instability is of a moderate or severe nature, and where contemporary VA examination reports have not found objective evidence of instability.  The Board therefore finds that the symptoms most nearly approximated slight lateral instability during the pendency of the claim and the preponderance of the evidence reflects that they did not more nearly approximate moderate instability.  The benefit of the doubt doctrine is thus not for application in this regard, and an initial rating of 10 percent, but no higher, for left knee lateral instability is warranted under DC 5257.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The remaining knee diagnostic codes allowing for ratings for the knees are inapplicable.  Diagnostic Code 5256 does not apply, as the medical records do not show any finding of ankylosis.  Diagnostic Code 5262 for malunion of the tibia and fibula is not relevant, as this kind of impairment is not shown.  There has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating or higher rating under DCs 5258 and 5259 would be applicable.

The Board has also considered functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  The July 2008 and January 2014 VA examinations reflect no additional loss of range of motion or functional impairment following repetitive use, and VA treatment records are absent findings of a loss of range of motion on any flare-ups.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left knee.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated.

The Board has also considered whether the schedular evaluation is inadequate.  The Veteran has provided testimony regarding the effects of his left knee disability on his work, family, and social life.  Nonetheless, the clinical examiners, including most recently in January 2014, have not identified any unusual or otherwise exceptional symptoms.  The primary symptoms of pain, limitation of extension, instability, and occasional crepitus and tenderness are contemplated by the schedular rating criteria.  Review of VA treatment records dated from July 2008 to October 2013 do not identify any extraordinary symptoms.  VA examiners have found no significant effects on the Veteran's ability to work.  Although limitation of activities, such as walking, and use of a brace are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his knee pain and decreased motion, all of which are accounted for by the rating schedule.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board considers the schedular evaluation to be adequate and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321 (2015).  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not stated that he is unable to obtain and maintain gainful employment solely due to his left knee disability.  Rather, he has reported that his left knee disability affects his job opportunities.  See Hearing Transcript at 3.  The Board notes that the Veteran was a student until 2010, and he is currently employed as a para-educator.  Therefore, any inferred TDIU claim is inapplicable.


ORDER

Entitlement to an initial 10 percent rating, but no higher, is granted for residuals, left knee strain with left lateral nodule, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 10 percent, but no higher, is granted for left knee instability, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


